DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/22/21 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
4.	The drawings are objected to because figures 1 through 5B need "prior art" labels. Also, blank box 14 in instant figures 1 and 6 needs to be labeled "level shifter", and each of blank boxes 60 and 62 in instant figure 6 need to be labeled "control circuit". Applicant should note MPEP 608.02(b), subsection II, which indicates that drawing figures should be objected to by the examiner for the situation where unlabeled rectangular boxes shown in the drawings have not been provided with descriptive text labels (note that form paragraph 6.22 is specifically indicated where the first "Examiner Note" reads as follows: "In bracket 1, insert the reason for the . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claims 9-12, 20 and 21 are objected to because of the following informalities: 
	In each of claims 9-12, 20 and 21, the word --further-- should be inserted on line 1 before the word "comprising" (note line 1 of claim 14 for the correct usage of this word before "comprising").
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 19, lines 2-3, "the first input supply node" and "the second input supply node" lack antecedent basis, as do "the first input control node" and "the second input control node" recited on lines 4-5 of claim 19, "the first high-side output node" and "the second high-side output node" recited on lines 6-7 of claim 19, "the first low-side output node" and "the second low-side output node" recited on lines 9-10 of claim 19, "the floating supply node" and "the high-side driver circuit" recited on lines 12-13 of claim 19, and "the intermediate supply node" recited on line 16 of claim 19.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forghani-Zadeh et al, U.S. Patent No. 8,593,211 (cited by applicant).
Forghani-Zadeh et al discloses, in figure 3,
a method comprising:
receiving a first supply voltage (VDRV) differentially between a first input supply node (the input supply node receiving VDRV) and a second input supply node (the input supply node receiving PGND);
receiving a first input control signal (HS_ON) at a first input control node (the input control node of level shifter circuit 392 which receives HS_ON) and a second input control signal (LS_ON) at a second input control node (the input control node of level shifter circuit 398 which receives LS_ON);
producing a first output control signal (the output control signal applied to the gate terminal of transistor 320) differentially between a first high-side output node (the output node of driver 360) and a second high-side output node (the source of transistor 320) for controlling a high-side switch (320) of a half-bridge circuit (the half-bridge circuit formed by push-pull transistors 320 and 310);

receiving a floating supply voltage (BOOT) applied differentially between a floating supply node (355) and the second high-side output node to power a high-side driver circuit (360);
sensing the floating supply voltage (note that comparator 383 senses the level of floating supply voltage BOOT by receiving, as one of its four input signals, the floating supply voltage BOOT); and
in response to the floating supply voltage reaching a threshold value (note that comparator 383 functions to compare the level of floating supply voltage BOOT to a threshold value), countering a current flow from an intermediate supply node (the intermediate supply node between transistor 380 and bootstrap diode 370) to the floating supply node (note that as transistor 380 begins to turn off in response to the output of comparator 383, the current flow from VDRV to node 355 gets cut off, i.e., countered, and therefore the flow of current from the intermediate node between transistor 380 and bootstrap diode 370 likewise is cut off, i.e., countered.

8.	Claim 19 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang, U.S. Patent No. 9,859,883.
Huang discloses, in figure 1,
a method comprising:

receiving a first input control signal (the input control signal received by the driving circuit in the upper left-hand corner of circuit 100) at a first input control node (the input control node of the driver circuit in the upper left-hand corner of circuit 100) and a second input control signal (the input control signal received by the driving circuit in the lower left-hand corner of circuit 100) at a second input control node (the input control node of the driving circuit in the lower left-hand corner of circuit 100);
producing a first output control signal (the output control signal applied to the gate terminal of transistor 140) differentially between a first high-side output node (the output node of the driving circuit in the upper left-hand corner of circuit 100) and a second high-side output node (the source of transistor 140) for controlling a high-side switch (140) of a half-bridge circuit (the half-bridge circuit formed by push-pull transistors 140 and 150);
producing a second output control signal (the output control signal applied to the gate terminal of transistor 150) differentially between a first low-side output node (the output node of the driving circuit in the lower left-hand corner of circuit 100) and a second low-side output node (the source node of transistor 150) for controlling a low-side switch (150) of the half-bridge circuit;
receiving a floating supply voltage (the floating supply voltage at the top terminal of capacitor C2) applied differentially between a floating supply node (the node connecting the supply voltage input of the driver circuit in the upper left-hand corner of circuit 100 to the cathode of bootstrap diode 132 and also to the top terminal of capacitor C2) and the second high-
sensing the floating supply voltage (note that comparator 110 senses the level of the floating supply voltage by receiving, as one of its two input signals, the floating supply voltage); and
in response to the floating supply voltage reaching a threshold value (note that comparator 110 functions to compare the floating supply voltage to threshold value REF), countering a current flow from an intermediate supply node (the intermediate supply node between transistor 130 and bootstrap diode 132) to the floating supply node (note that as transistor 130 begins to turn off in response to the output of comparator 110, the current flow from VDD to the intermediate supply node gets cut off, i.e., is countered, and therefore the flow of current from this intermediate node to the floating supply node is similarly cut off, i.e., countered. 

Allowable Subject Matter
9.	Claims 1-18 are allowed.
Claims 20 and 21 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 1-18 are allowable in view of the limitation in independent claims 1 and 16 that the current limiter circuit is coupled between the intermediate supply node and the floating supply node (in Forghani-Zadeh et al's figure 3 the current limiter circuit 380 is between the first supply .

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 28, 2022